DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	A review of the specification appears to provide structural support and algorithm for implementing the means plus functions (see, fig. 5 to fig. 17, shows components such transceiver coupled to RF antenna, fig. 17, see, Radio Bearer mode selection 1125 coupled to transmitter 1135, fig. 14to fig. 17-algoirthms steps-selection of bearer mode and transmitting based on the selected bearer mode, paragraphs 0077-0306).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-2, 6, 8, 12-19, 22-30 are rejected under 35 U.S.C. 103 as being patentable over ZHU  #1 et al (US 2016/0119762 A1) in view of DAO et al (US 2017/0374581 A1).

		Regarding claim 1, ZHU et al (US 2016/0119762 A1) discloses a method for wireless communication (see, group bearer and bearer selection of multicast/broadcast data transmissions) at a base station (fig. 1, fig. 9, see, the eNB 106 coupled to EPC 110 which includes MME 112, Broadcast Multicast Service (MBMS) Gateway/Broadcast Multicast Service Center(BM-SC) 126, section 0061, the eNB who provides multicast/broadcast data via a group bearer, section 0008-0009), comprising: receiving, at the base station (see, the eNB receives from the BM-SC,, the BM-SC determines if the eNB is part of the MBS service area in relation to providing the serving the UEs with MBMS services, section 0088), an indication (see, signal quality with respect to number of UEs that intends to received MBMS service/scheduling information, section 0088-0090, 0093,0094-0095, 0060) from a core network (fig. 1, fig. 9, Broadcast-Multicast Service Center as part of EPC 110, section 0088-0089) to serve multicast/broadcast traffic to one or more user equipment (UEs) (see, the MBMS service/unicast service provided in a service area by the base station/eNB to a group of UEs, section 0082, 0087);  selecting a radio bearer mode (see, group and bear selections for multicast/broadcast data transmissions, section 0003, section 0155, 0008-0009-establishing of group bearers to target UEs)  for delivery of the multicast/broadcast traffic to at least one UE of the one or more UEs (see, group and bear selections for multicast/broadcast data transmissions, section 0003, section 0155, 0008-0009-establishing of group bearers to target UEs), 

		ZHU ‘762 discloses group bearer and bearer selection for multicast/broadcast data transmissions (section 0003, 0122) but fails to explicitly teach: selecting a radio bearer mode from a plurality of radio bearer modes for delivery of the multicast/broadcast traffic to at least one UE of the one or more UEs, wherein the selecting is based at least in part on the indication; and transmitting the multicast/broadcast traffic to the at least one UE using the selected radio bearer mode. 
		However, DAO et al (US 2017/0374581 A1) from a similar field of endeavor (see, selection between unicast bearer (i.e. 132-UC) and broadcast bearer (i.e., 132-BC, section 0067-0068) for delivering of multicast/broadcast services and uncast services to one or more UEs 135-1, 135-2, 135-3 as shown in fig. 4A, section 0063-0068) discloses: selecting a radio bearer mode (see, selection between unicast bearer and multicast/broadcast bearer for delivering of multicast/broadcast traffic, section 0063-0068, 0049, 0054) from a plurality of radio bearer modes (see, broadcast bearer and unicast bearer, section 0067-0068) for delivery of the multicast/broadcast traffic to at least one UE of the one or more UEs (see, selection between unicast bearer and multicast/broadcast bearer for delivering of multicast/broadcast traffic, section 0063-0068, 0049, 0054), wherein the selecting is based at least in part on the indication (fig. 4A, fig. 4B, see, instruction/context information/indication of a requirements network information to deliver the content to the UE, the information is related to unicast content, broadcast content to the BM-SC to radio nodes 13-1, 130-2, section 0064-0068, section 0040-0041, 0043, 0044, 0061, fig. 5A, fig. 5, signal information from the MB-SC Server 526 to RNs, section 0083-0088, 0099-0105, 0107-0108, 0122-0125); and transmitting the multicast/broadcast traffic to the at least one UE using the selected radio bearer mode (see, selection between unicast bearer and multicast/broadcast bearer for delivering of multicast/broadcast traffic to intended recipients UES 135-2, 135-3, section 0063-0068, 0049, 0054). 


	Regarding claim 2, ZHU ‘762 as modified by DAO ‘581 discloses the method of claim 1, wherein selecting the radio bearer mode comprises: identifying that the selected radio bearer mode is one of a multicast/broadcast only mode or a mixed multicast/broadcast and unicast mode (section 0077-0078-mixed unicast/broadcast in relation to bearer selection).
 

	Regarding claim 6, ZHU ‘762 as modified by DAO ‘581 discloses the method of claim 1, wherein selecting the radio bearer mode comprises: identifying that the selected radio bearer mode is a mixed multicast/broadcast and unicast mode (DAO, section 0063-0068, 0077-0078-mixed unicast/broadcast and bearer selection from unicast and broadcast). 
	Regarding claim 8, ZHU ‘762 as modified by DAO ‘581 discloses the method of claim 6, further comprising: transmitting the multicast/broadcast traffic to the at least one UE using a multicast/broadcast transmission or a unicast transmission (DAO, section 0063-0068, 0077-0078) based at least in part on the selected radio bearer mode being the mixed multicast/broadcast and unicast mode (section 0077-0078-mixed unicast/broadcast and bearer selection).



	Regarding claim 12, ZHU ‘762 as modified by DAO ‘581 discloses the method of claim 6, further comprising: transmitting a broadcast page (ZHU ‘762, the eNB sends page message to a set of UEs in relation to multicast/broadcast data transmission to group bearer/type of group bearer, section 0176) to trigger the at least one UE to transition to CONNECTED mode in order to receive the multicast/broadcast traffic (ZHU ‘762, see,  based on paging message, the UE can implicitly change from idle mode to the connected mode, including receiving multicast/broadcast transmission, section 0170, 0176).
 
	Regarding claim 13, ZHU ‘762 as modified by DAO ‘581 discloses the method of claim 6, further comprising: transmitting a service announcement to the at least one UE in a multicast/broadcast service area via a multicast control channel in order to trigger the at least one UE to transition to CONNECTED mode in order to receive the multicast/broadcast traffic (ZHU ‘762, see,  based on paging message, the UE can implicitly change from idle mode to the connected mode, including receiving multicast/broadcast transmission, section 0170, 0176).
. 
 
	Regarding claim 14, ZHU ‘762 as modified by DAO ‘581 discloses the method of claim 6, further comprising: receiving, from a UE of the at least one UE, a hybrid automatic repeat request (HARQ) feedback associated with the multicast/broadcast traffic (ZHU ‘762, section 0074, 0081-HARQ operation for retransmission of lost packets, 0160-0161, 0169-retransmission of multicast/multicast data packet based on NACK from the UE).
 
	Regarding claim 15, the method of claim 14, further comprising: determining, based at least in part on the HARQ feedback, that the multicast/broadcast traffic is to be retransmitted to see, feedback in  the form of NACK/HARQ from the UE, section 0160-0161, 0168-0169,0081);  determining to use one of a multicast/broadcast mode or a unicast mode for retransmitting the multicast/broadcast traffic to the UE (see, group bearer for retransmission of multicast/brocast data transmission, section 0168-0169);  and retransmitting the multicast/broadcast traffic to the UE using the determined mode (see, group bearer for retransmission of multicast/brocast data transmission, section 0168-0170, 0174, 0176). 
 
	Regarding claim 16, ZHU ‘762 as modified by DAO ‘581 discloses the method of claim 15, further comprising: switching from use of a multicast radio bearer to a dedicated radio bearer or from use of a dedicated radio bearer (DAO ‘581, see, selection between unicast bearer and multicast/broadcast bearer for delivering of multicast/broadcast traffic, section 0063-0068, 0049, 0054, noted: switching between multicast/broadcast  to unicast, 0067, 0077) to a multicast radio bearer for retransmission of the multicast/broadcast traffic to the UE (ZHU ‘762, see, group bearer for retransmission of multicast/brocast data transmission, section 0168-0170, 0174, 0176). 

	Regarding claim 17, ZHU ‘762 as modified by DAO ‘581 discloses the method of claim 15, further comprising: indicating to the UE that retransmission of the multicast/broadcast traffic is to be via a different type of radio bearer than was used for the transmission of the multicast/broadcast traffic (ZHU ‘762, see, group bearer for retransmission of multicast/brocast data transmission, section 0168-0170, 0174, 0176). 

	Regarding claim 18, ZHU ‘762 as modified by DAO ‘581 discloses the method of claim 17, wherein: indicating to the UE is via either a radio resource control (RRC) message or a media access control (MAC) control element (CE) (ZHU ‘762,see, RRC connected state in relation to feedback, section 0163, 0166, 0169, 0174, 0178-retransmission based on feedback).

	Regarding claim 19, ZHU ‘762 as modified by DAO ‘581 discloses the method of claim 1, wherein selecting the radio bearer mode comprises: identifying that the selected radio bearer mode is a multicast/broadcast only mode (DAO, section 0063-0068, 0077-0078-bearer selection for unicast/broadcast). 
 
	Regarding claim 22, ZHU ‘762 as modified by DAO ‘581 discloses the method of claim 19, further comprising: transmitting the multicast/broadcast traffic to the at least one UE using a multicast/broadcast transmission based at least in part on the selected radio bearer mode being the multicast/broadcast only mode (DAO, section 0063-0068, 0077-0078-bearer selection for unicast and broadcast service). 

	Regarding claim 23, ZHU ‘762 as modified by DAO ‘581 discloses the method of claim 19, further comprising: determining, based on the selected radio bearer mode being the multicast/broadcast only mode, that the at least one UE is to be in any of an IDLE, INACTIVE, or CONNECTED mode state in order to receive the multicast/broadcast traffic (ZHU ‘762, see,  based on paging message, the UE can implicitly change from idle mode to the connected mode, including receiving multicast/broadcast transmission, section 0170, 0176).
  
	Regarding claim 24, ZHU ‘762 as modified by DAO ‘581 discloses the method of claim 19, further comprising: receiving an indication from the core network that the one or more UEs are to be in any of an IDLE, INACTIVE, or CONNECTED mode state in order to receive the ZHU ‘762, see, based on paging message, the UE can implicitly change from idle mode to the connected mode, including receiving multicast/broadcast transmission, section 0170, 0176).

	Regarding claim 25, ZHU ‘762 as modified by DAO ‘581 discloses the method of claim 19, further comprising: configuring, via non-UE specific signaling on a multicast control channel message, a multicast radio bearer to carry the multicast/broadcast traffic to the at least one UE (ZHU ‘762, section 0060, 0082-transmission to UE via multicast control channel,  the UE discover availability of eMBMS/MBSFN in relation to configuration message/discovery of MBMS bearer, section 083, 0087, 0103, 0112, 0132).
 
	Regarding claim 26, ZHU ‘762 as modified by DAO ‘581 discloses the method of claim 19, wherein transmitting the multicast/broadcast traffic to the at least one UE comprises: improving a receive quality of the multicast/broadcast traffic when a UE of the at least one UE is in an IDLE mode state (ZHU ‘762, section 0167-0169-the UE determines whether to reaming in the idle state mode so that multicast/broadcast data transmission can be received within a short delay/idle mode based on received signal quality, section 0170), wherein the receive quality is improved using at least one of a lower modulation and coding scheme or a higher redundancy level with respect to transmissions where the at least one UE is in a CONNECTED mode state (see, transmitting of multicast/multicast transmission based on determined MCS that is related to received  CQI feedback, section 0184). 
 
	Regarding claim 27, ZHU ‘762 as modified by DAO ‘581 discloses the method of claim 19, further comprising: receiving, from only UEs in a CONNECTED mode state of the at least one UE (ZHU ‘762, see, the UE receives multicast/broadcast transmission in either connected mode or idle mode), at least one of a hybrid automatic repeat request (HARQ) ection 0169-feedback as in NACK)  determining, based at least in part on the HARQ feedback, that the multicast/broadcast traffic is to be retransmitted to a UE in the CONNECTED mode state (section 0169-0170-retransmision in relation connected mode based on feedback);  and retransmitting the multicast/broadcast traffic to the UE using a unicast transmission mode (ZHU ‘762, section 0074, 0081-HARQ operation for retransmission of lost packets, 0160-0161, 0169-retransmission of multicast/multicast data packet based on NACK from the UE, 0088-unicast transmission).
	
	Regarding claim 28, ZHU et al (US 2016/0119762 A1) discloses an apparatus for wireless communication (fig. 1, fig. 9, , the BM-SC 126 which provides MBMS transmission/MBMS bearer services, distribute MBMS traffic to the eNBs, section 0060, fig. 6, eNB 610 which comprises controller/processor 675 coupled memory and TX/RX 618, section 0074-0075) at a base station (fig. 1, fig. 9, see, the eNB 106 coupled to EPC 110 which includes MME 112, Broadcast Multicast Service (MBMS) Gateway/Broadcast Multicast Service Center(BM-SC) 126, section 0061, the eNB who provides multicast/broadcast data via a group bearer, section 0008-0009), comprising: a processor  (fig. 6, eNB 610 which comprises controller/processor 675 coupled memory and TX/RX 618, section 0074-0075) , memory coupled with the processor (fig. 6, eNB 610 which comprises controller/processor 675 coupled memory and TX/RX 618, section 0074-0075);  and instructions stored in the memory and executable by the processor (see, program codes stored in the memory executed by the controller/processor, section 0081) to cause the apparatus to: receive, at the base station (see, the eNB receives from the BM-SC,, the BM-SC determines if the eNB is part of the MBS service area in relation to providing the serving the UEs with MBMS services, section 0088), an indication (see, signal quality with respect to number of UEs that intends to received MBMS service/scheduling information, section 0088-0090, 0093,  0094-0095) from a core network (fig. 1, fig. 9, Broadcast-Multicast Service Center as part of EPC 110, section 0088-0089) to serve multicast/broadcast traffic to one or more user equipment (UEs) (see, the MBMS service/unicast service provided in a service area by the base station/eNB to a group of UEs, section 0082, 0087);  select a radio bearer mode  (see, group and bear selections for multicast/broadcast data transmissions, section 0003, section 0155, 0008-0009-establishing of group bearers to target UEs) for delivery of the multicast/broadcast traffic to at least one UE of the one or more UEs (see, group and bear selections for multicast/broadcast data transmissions, section 0003, section 0155, 0008-0009-establishing of group bearers to target UEs)
	ZHU ‘762 discloses all the claims limitations but fails to explicitly teach:  select a radio bearer mode from a plurality of radio bearer modes for delivery of the multicast/broadcast traffic to at least one UE of the one or more UEs, wherein the selecting is based at least in part on the indication; and transmit the multicast/broadcast traffic to the at least one UE using the selected radio bearer mode. 
		However, DAO et al (US 2017/0374581 A1) from a similar field of endeavor (see, selection between unicast bearer (i.e. 132-UC) and broadcast bearer (i.e., 132-BC, section 0067-0068) for delivering of multicast/broadcast services and uncast services to one or more UEs 135-1, 135-2, 135-3 as shown in fig. 4A, section 0063-0068) discloses: selecting a radio bearer mode (see, selection between unicast bearer and multicast/broadcast bearer for delivering of multicast/broadcast traffic, section 0063-0068, 0049, 0054) from a plurality of radio bearer modes (see, broadcast bearer and unicast bearer, section 0067-0068) for delivery of the multicast/broadcast traffic to at least one UE of the one or more UEs (see, selection between unicast bearer and multicast/broadcast bearer for delivering of multicast/broadcast traffic, section 0063-0068, 0049, 0054), wherein the selecting is based at least in part on the indication (fig. 4A, fig. 4B, see, instruction/context information/indication of a requirements network information to deliver the content to the UE, the information is related to unicast content, broadcast content to the BM-SC to radio nodes 13-1, 130-2, section 0064-0068, section 0040-0041, 0043, 0044, 0061, fig. 5A, fig. 5, signal information from the MB-SC Server 526 to RNs, section 0083-0088, 0099-0105, 0107-0108, 0122-0125); and transmitting the multicast/broadcast traffic to the at least one UE using the selected radio bearer mode (see, selection between unicast bearer and multicast/broadcast bearer for delivering of multicast/broadcast traffic to intended recipients UES 135-2, 135-3, section 0063-0068, 0049, 0054). 

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement unicast and multicast/broadcast method and system for delivering traffic/streams based on selection of multicast/broadcast bearers, unicast bearer as taught by DAO into the group bearer and bearer selection method and apparatus of multicast/broadcast of ZHU ‘762. The motivation would have been to provide efficient use of network resource (section 0005).

	Regarding claim 29, ZHU et al (US 2016/0119762 A1) discloses an apparatus (fig. 1, fig. 9, , the BM-SC 126 which provides MBMS transmission/MBMS bearer services, distribute MBMS traffic to the eNBs, section 0060, fig. 6, eNB 610 which comprises controller/processor 675 coupled memory and TX/RX 618, section 0074-0075) for wireless communication at a base station (fig. 1, fig. 9, see, the eNB 106 coupled to EPC 110 which includes MME 112, Broadcast Multicast Service (MBMS) Gateway/Broadcast Multicast Service Center(BM-SC) 126, section 0061, the eNB who provides multicast/broadcast data via a group bearer, section 0008-0009), comprising: means (fig. 6, eNB 610 which comprises controller/processor 675 coupled memory and TX/RX 618 with means for receiving, section 0074-0075) for receiving (see, the eNB receives from the BM-SC,, the BM-SC determines if the eNB is part of the MBS service area in relation to providing the serving the UEs with MBMS services, section 0088),  at the base station (fig. 6, eNB 610 which comprises controller/processor 675 coupled memory and TX/RX 618, section 0074-0075), an indication (see, signal quality with respect to number of UEs that intends to received MBMS service/scheduling information, section 0088-0090, 0094-0095) from a core network (fig. 1, fig. 9, Broadcast-Multicast Service Center as part of EPC 110, section 0088-0089) to serve multicast/broadcast traffic to one or more user equipment (UEs) (see, the MBMS service/unicast service provided in a service area by the base station/eNB to a group of UEs, section 0082, 0087);  means for selecting a radio bearer mode  (see, group and bear selections for multicast/broadcast data transmissions, section 0003, section 0155, 0008-0009-establishing of group bearers to target UEs) from a for delivery of the multicast/broadcast traffic to at least one UE of the one or more UEs (see, group and bear selections for multicast/broadcast data transmissions, section 0003, section 0155, 0008-0009-establishing of group bearers to target UEs), wherein the selecting is based at least in part on the indication;  and means for transmitting the multicast/broadcast traffic to the at least one UE using the selected radio bearer mode. 
	ZHU ‘762 discloses all the claims limitations but fails to explicitly teach:  selecting a radio bearer mode from a plurality of radio bearer modes for delivery of the multicast/broadcast traffic to at least one UE of the one or more UEs, wherein the selecting is based at least in part on the indication;  and means for transmitting the multicast/broadcast traffic to the at least one UE using the selected radio bearer mode.


		However, DAO et al (US 2017/0374581 A1) from a similar field of endeavor (see, selection between unicast bearer (i.e. 132-UC) and broadcast bearer (i.e., 132-BC, section 0067-0068) for delivering of multicast/broadcast services and uncast services to one or more UEs 135-1, 135-2, 135-3 as shown in fig. 4A, section 0063-0068) discloses: selecting a radio bearer mode (see, selection between unicast bearer and multicast/broadcast bearer for delivering of multicast/broadcast traffic, section 0063-0068, 0049, 0054) from a plurality of radio bearer modes (see, broadcast bearer and unicast bearer, including selection from radio bearer, broadcast bearer, multicast bearer, section 0066-0068) for delivery of the multicast/broadcast traffic to at least one UE of the one or more UEs (see, selection between unicast bearer and multicast/broadcast bearer for delivering of multicast/broadcast traffic, section 0063-0068, 0049, 0054), wherein the selecting is based at least in part on the indication (fig. 4A, fig. 4B, see, instruction/context information/indication of a requirements network information to deliver the content to the UE, the information is related to unicast content, channel quality/operation conditions, type of the  content data, section 068 , 0077, 0079,broadcast content to the BM-SC to radio nodes 13-1, 130-2, section 0064-0068, section 0040-0041, 0043, 0044, 0061, fig. 5A, fig. 5, signal information from the MB-SC Server 526 to RNs, section 0083-0088, 0099-0105, 0107-0108, 0122-0125); and means for transmitting (fig. 1, fig. 4A, 4B, the radio node with RF transceiver for transmitting, and establishes unicast and broadcast bearer to deliver data content to the UE section 0010-0012, 0045-0046, 0049) the multicast/broadcast traffic to the at least one UE using the selected radio bearer mode (see, selection between unicast bearer and multicast/broadcast bearer for delivering of multicast/broadcast traffic to intended recipients UES 135-2, 135-3, section 0063-0068, 0049, 0054). 


	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement unicast and multicast/broadcast method and system for delivering 

	Regarding claim 30, ZHU et al (US 2016/0119762 A1) discloses a non-transitory computer-readable medium storing code (fig. 1, fig. 6, see, program codes stored in the memory executed by the controller/processor, section 0081)  for wireless communication (fig. 1, fig. 9, , the BM-SC 126 which provides MBMS transmission/MBMS bearer services, distribute MBMS traffic to the eNBs, section 0060, fig. 6, eNB 610 which comprises controller/processor 675 coupled memory and TX/RX 618, section 0074-0075) at a base station (fig. 1, fig. 9, see, the eNB 106 coupled to EPC 110 which includes MME 112, Broadcast Multicast Service (MBMS) Gateway/Broadcast Multicast Service Center(BM-SC) 126, section 0061, the eNB who provides multicast/broadcast data via a group bearer, section 0008-0009), the code comprising instructions executable by a processor to: receive, at the base station (see, the eNB receives from the BM-SC,, the BM-SC determines if the eNB is part of the MBS service area in relation to providing the serving the UEs with MBMS services, section 0088), an indication (see, signal quality with respect to number of UEs that intends to received MBMS service/scheduling information, section 0088-0090, 0094-0095) from a core network (fig. 1, fig. 9, Broadcast-Multicast Service Center as part of EPC 110, section 0088-0089) to serve multicast/broadcast traffic to one or more user equipment (UEs) (see, the MBMS service/unicast service provided in a service area by the base station/eNB to a group of UEs, section 0082, 0087);  select a radio bearer mode  (see, group and bear selections for multicast/broadcast data transmissions, section 0003, section 0155, 0008-0009-establishing of group bearers to target UEs)  for delivery of the multicast/broadcast traffic to see, group and bear selections for multicast/broadcast data transmissions, section 0003, section 0155, 0008-0009-establishing of group bearers to target UEs).

	ZHU ‘762 discloses all the claims limitations but fails to explicitly teach:  select a radio bearer mode from a plurality of radio bearer modes for delivery of the multicast/broadcast traffic to at least one UE of the one or more UEs, wherein the selecting is based at least in part on the indication; and transmit the multicast/broadcast traffic to the at least one UE using the selected radio bearer mode. 

		However, DAO et al (US 2017/0374581 A1) from a similar field of endeavor (see, selection between unicast bearer (i.e. 132-UC) and broadcast bearer (i.e., 132-BC, section 0067-0068) for delivering of multicast/broadcast services and uncast services to one or more UEs 135-1, 135-2, 135-3 as shown in fig. 4A, section 0063-0068) discloses: selecting a radio bearer mode (see, selection between unicast bearer and multicast/broadcast bearer for delivering of multicast/broadcast traffic, section 0063-0068, 0049, 0054) from a plurality of radio bearer modes (see, broadcast bearer and unicast bearer, section 0067-0068) for delivery of the multicast/broadcast traffic to at least one UE of the one or more UEs (see, selection between unicast bearer and multicast/broadcast bearer for delivering of multicast/broadcast traffic, section 0063-0068, 0049, 0054), wherein the selecting is based at least in part on the indication (fig. 4A, fig. 4B, see, instruction/context information/indication of a requirements network information to deliver the content to the UE, the information is related to unicast content, broadcast content to the BM-SC to radio nodes 13-1, 130-2, section 0064-0068, section 0040-0041, 0043, 0044, 0061, fig. 5A, fig. 5, signal information from the MB-SC Server 526 to RNs, section 0083-0088, 0099-0105, 0107-0108, 0122-0125); and transmitting the multicast/broadcast traffic to the at least one UE see, selection between unicast bearer and multicast/broadcast bearer for delivering of multicast/broadcast traffic to intended recipients UES 135-2, 135-3, section 0063-0068, 0049, 0054). 

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement unicast and multicast/broadcast method and system for delivering traffic/streams based on selection of multicast/broadcast bearers, unicast bearer as taught by DAO into the group bearer and bearer selection method and apparatus of multicast/broadcast of ZHU ‘762. The motivation would have been to provide efficient use of network resource (section 0005).

9.	Claims 7,  20-21 are rejected under 35 U.S.C. 103 as being patentable over ZHU  #1 et al (US 2016/0119762 A1) in view of DAO et al (US 2017/0374581 A1) as applied to claim 1 above, and further in view of ZHU #2 et al (US 2020/0267513 A1).
	
	The combination of ZHU ‘762 and DAO ‘581 discloses all the claim limitations but fails to explicitly teach:
	Regarding claim 7, the method of claim 6, wherein receiving the indication to serve the multicast/broadcast traffic to the one or more UEs comprises: establishing a multicast/broadcast N3 tunnel with a multicast/broadcast user plane function (UPF) in order to receive the multicast/broadcast traffic from the multicast/broadcast UPF.

	Regarding claim 20, the method of claim 19, wherein receiving the indication to serve the multicast/broadcast traffic to the one or more UEs comprises: establishing a multicast/broadcast N3 tunnel with a multicast/broadcast user plane function (UPF) in order to 
 
	Regarding claim 21, the method of claim 20, further comprising: receiving an indication from the core network that the multicast/broadcast N3 tunnel is for the multicast/broadcast only mode. 

		However, ZHU #2 et al (US 2020/0267513 A1) from a similar field of endeavor  (see, establishing of unicast bearer and multicast bearer fort MBMS service, section 0179, 0241 and switching/changes from multicast mode to unicast mode, 0406, 0408) discloses: Regarding claim 7, the method of claim 6, wherein receiving the indication to serve the multicast/broadcast traffic to the one or more UEs (see, configuration information in relation to multicast mode, unicasts mode used to send packet to first terminal device, section 0198-0199), section  comprises: establishing a multicast/broadcast N3 tunnel with a multicast/broadcast user plane function (UPF) (see, the multicast transmission N3 tunnel established between UPF and RAN for sending multicast service to the first terminal, section 0498, 0519, 0525) in order to receive the multicast/broadcast traffic from the multicast/broadcast UPF (section 0198-0200-discloses unicast mode and multicast mode in which  to send data packet/multicast service to terminal device using the UPF).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the multicast transmission method and apparatus for delivery of service flows to a terminal based on modes (i.e., unicast, multicast) as taught by ZHU #2 ’513 into the combined MBMS/MBS method and apparatus in which MBMS/MBS, unicast streams are 

		Regarding claim 20, the method of claim 19, wherein receiving the indication to serve the multicast/broadcast traffic to the one or more UEs (see, configuration information in relation to multicast mode, unicasts mode used to send packet to first terminal device, section 0198-0199) comprises: establishing a multicast/broadcast N3 tunnel with a multicast/broadcast user plane function (UPF) in order to receive the multicast/broadcast traffic from the multicast/broadcast UPF (see, the multicast transmission N3 tunnel established between UPF and RAN for sending multicast service to the first terminal, section 0498, 0519, 0525), wherein the multicast/broadcast N3 tunnel is one of multiple multicast/broadcast N3 tunnels (see, tunnels of N3 for multicast transmission, 0192) for delivery of the multicast/broadcast traffic by the multicast/broadcast UPF within a broadcast service area (section 0198-0200-discloses unicast mode and multicast mode in which to send data packet/multicast service to terminal device using the UPF, section 0280-0282-local area network).

		Regarding claim 21, the method of claim 20, further comprising: receiving an indication from the core network that the multicast/broadcast N3 tunnel (see, the multicast transmission N3 tunnel established between UPF and RAN for sending multicast service to the first terminal, section 0498, 0519, 0525) is for the multicast/broadcast only mode (section 0198-0200-discloses unicast mode and multicast mode in which to send data packet/multicast service to terminal device using the UPF).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the multicast transmission method and apparatus for delivery of service 

10.	Claim 9-10 are rejected under 35 U.S.C. 103 as being patentable over ZHU  #1 et al (US 2016/0119762 A1) in view of DAO et al (US 2017/0374581 A1) as applied to claim 6 above, and further in view of Prasad et al (US 2019/0379551 A1).
		
	The combination of ZHU ‘762 and DAO ‘581 discloses all the claim limitations but fails to explicitly teach:
	Regarding claim 9, the method of claim 6, further comprising: determining, based on the selected radio bearer mode being the mixed multicast/broadcast and unicast mode, that the at least one UE is to be in a CONNECTED mode only state in order to receive the multicast/broadcast traffic. 
 
	Regarding claim 10, the method of claim 6, further comprising: receiving an indication from the core network that the at least one UE is to be in a CONNECTED mode only state in order to receive the multicast/broadcast traffic.

	However, Prasad et al (US 2019/0379551 A1) from a similar field of endeavor discloses: Regarding claim 9, the method of claim 6, further comprising: determining, based on the selected radio bearer mode being the mixed multicast/broadcast (section 0044-combined unicast with multicast, broadcast) and unicast mode (see, bearers for scheduled MBSFN, MBMS session/established bearer, section 0049,  see, multicast, unicast delivery of the flows or streams, section 0059-0062), that the at least one UE is to see, MBMS session scheduled/delivering of MBMS session when the UE is the RRC connected state, section 0058-0061).
 	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for optimized delivery of service flows as taught by Prasad ‘551 into the combined MBMS/MBS method and apparatus in which MBMS/MBS, unicast streams are transmitted to the UE based on bearer selection of ZHU #1 ‘762 and DAO ‘581.  The motivation would have been to provide resource efficiency (section 0021).

	Regarding claim 10, the method of claim 6, further comprising: receiving an indication from the core network that the at least one UE is to be in a CONNECTED mode only state in order to receive the multicast/broadcast traffic (see, user plane information exchanged between the UE, MBMS gateway 134 over the MBMS control channel in relation to the RRC connected mode, section 0058-0063).

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for optimized delivery of service flows as taught by Prasad ‘551 into the combined MBMS/MBS method and apparatus in which MBMS/MBS, unicast streams are transmitted to the UE based on bearer selection of ZHU #1 ‘762 and DAO ‘581.  The motivation would have been to provide resource efficiency (section 0021).

Claim 11 is rejected under 35 U.S.C. 103 as being patentable over ZHU  #1 et al (US 2016/0119762 A1) in view of DAO et al (US 2017/0374581 A1) as applied to claim 6 above, and further in view of Franceschini et al (US 2009/0305712 A1).
		
		The combination of ZHU ‘762 and DAO ‘581 discloses all the claim limitations but fails to explicitly teach: Regarding claim 11, the method of claim 6, further comprising: transmitting a wake up message to trigger the at least one UE to transition to a CONNECTED mode state in order to receive the multicast/broadcast traffic, wherein the wake up message is a per multicast/broadcast quality of service flow message. 
	
	However, Franceschini et al (US 2009/0305712 A1)  from a similar field of endeavor (see, the BM-SC delivers of multicasting/broadcasting contents to a plurality of UEs based on channel quality indications, section 0022, 0031-0033, 0058, 0060, 0064-broacast mode and multicast mode)  discloses: Regarding claim 11, the method of claim 6, further comprising: transmitting a wake up message to trigger the at least one UE to transition to a CONNECTED mode state (noted: from the not active to active in relation to paging, section 0090-0091,  section 0116-0120-wakeup from the idle mode to  the RRC connection state to read MBS service) in order to receive the multicast/broadcast traffic (noted: from the not active to active in relation to paging, section 0090-0091,  section 0116-0120, 124, 128-0129-wakeup from the idle mode to  the RRC connection state to read MBS service and acquire MBMS based on radio bearers), wherein the wake up message is a per multicast/broadcast quality of service flow message (see, specified QoS associated with IP multicast/MBMS multicast session for the UEs, section 0065, 0067, 0086). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention Franceschini into the combined MBMS/MBS method and apparatus in which MBMS/MBS, unicast streams are transmitted to the UE based on bearer selection of ZHU #1 ‘762 and DAO ‘581.  The motivation would have been to provide multicast/broadcast service based on channel conditions.
	
Allowable Subject Matter
12.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “identifying that the multicast/broadcast traffic is associated with a quality of service flow type;  determining a UE connection state for receiving the multicast/broadcast traffic, the UE connection state being determined based at least in part on the quality of service flow type associated with the multicast/broadcast traffic;  and indicating to the at least one UE the UE connection state to be used in order to receive the multicast/broadcast traffic.”
 

	Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
Talebi Fard et al (US 2020/0351980 A1) discloses a mobility management function (AMF) that determines which UEs are in the idle state and activating the one or more UEs to the 

Zhang et al (US 2012/0275369 A1) discloses method and apparatus for providing and managing simultaneous unicast and multicast/broadcast services based on transmitting of an indication to the UE to assist in choosing between unicast and multicast/broadcast service (Section 0013, 0066, 00890).
Mildh et al (US 2019/0394830 A1) discloses mapping of QoS Flows to data radio bearers and transmitting the mapped QoS Flows over N3 tunnel (section 0022, 0043-0089).

	Jeong et al (US 2005/0111393 A1) discloses multicasting/broadcasting service in which  MBMS paging message used to  facilitate a transition of the  UE from idle mode to RRC connection mode (Section 0045-0054).
	Sun et al (US 2008/0057961 A1) discloses switching from point-to-point (PTP) to point-to-multipoint (PTM) for MBMS/broadcast/multicast service based on MBMS paging (section 0007, 00022).

	Kim et al (US 2009/0040983 A1) discloses awaking the UE from  a sleep mode based on a connection ID associated a QoS profile/per-flow QoS profile information (section 0032-0033, 0045-0048, 0066-0068).

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473